Citation Nr: 1456229	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability (to include as secondary to a service-connected left ankle disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to May 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board; he failed to appear for such hearing scheduled in December 2012.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1. An April 1983 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that any back problems in service were acute and transitory, and a related current back disability was not shown; he initiated, but did not perfect, an appeal of that rating decision; an unappealed October 1984 decisional letter declined to reopen the claim.  

2. Evidence received since the October 1984 decisional letter includes evidence not of record at the time of that decision; suggests that the Veteran now has a low back disability which may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.   

3. The Veteran's current low back disability was not manifested in service, or in the first postservice year; and the preponderance of the evidence is against a finding that it is related to his service/complaints therein, or was caused or aggravated by his service-connected left ankle disability.  





CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. On de novo review, service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  Inasmuch as this decision reopens the Veteran's claim, any VCAA-mandated duty omission as to reopening is harmless.  By correspondence dated in August 2010, VA notified the Veteran of the information needed to substantiate his claim of service connection for a low back disability to include notice of the information that he was responsible for providing, and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in August 2010.  VA addendum opinions were obtained in September and December 2011.  The Board finds that the examination report and addendum opinions, cumulatively, are adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

New and Material Evidence to Reopen

The Veteran filed an original claim of service connection for a low back disability in January 1983, which was denied by an April 1983 rating decision based essentially on a finding that any back problems in service were acute and transitory, and that there was no current related disability.  He initiated an appeal of the denial, but did not perfect the appeal after a statement of the case (SOC) was issued.  Consequently, it became final based on the evidence of record at the time of the decision.  See 38 U.S.C.A. § 7105.  An October 1984 decisional letter denied his attempt to reopen the claim, finding that new and material evidence had not been received.  He did not appeal that decision (or submit additional pertinent evidence in the year following), and it also became final (and is the last prior final decision in the matter).  

Evidence of record at the time of the October 1984 decisional letter included September 1977 STRS, which show that the Veteran had a tender low back and multiple bruises from being beaten up several days earlier.  A February 1979 service separation examination report shows that the Veteran's spine was normal on clinical evaluation; he had numerous inconsequential musculoskeletal complaints, but no pertinent abnormalities were found.  A February 1979 report of medical history notes he indicated he did not have, and had never had, recurrent back pain.  March and April 1979 STRs show that in March 1979, the Veteran had multiple contusions from a motor vehicle accident; March 1979 chest X-rays were within normal limits.   In April 1979 continuing back pain and muscle spasms were noted.  A May 1979 statement of medical condition notes the Veteran indicated that there had been no change in his medical condition since his service separation examination.  

A November 1979 (i.e., postservice) State of New Hampshire accident report indicates that the Veteran's motorcycle struck a telephone pole, throwing him 175 feet from the motorcycle; it was noted that he was riding at an excessive speed.  

An August 1981 VA general medical examination report is silent for complaints, findings, or diagnosis related to a low back disability.  VA treatment records show that in September 1982, the Veteran complained of sudden onset of low back pain and spasm while bending down, neurological evaluation was negative, and severe lumbosacral strain was diagnosed.  Several days later, his back was noted to have improved.  In March, October, and November 1983, complaints of back pain when lifting and in the mornings were noted.  

Evidence received since the October 1984 decisional letter includes statements from the Veteran (via his representative) alleging that his low back disability is secondary to his service-connected left ankle disability and that his left ankle causes falls.  

VA treatment records show that in April 1997, a history of chronic back pain and lumbar disc disease was noted.  In December 1997, it was noted that he had a history of low back pain due to L5-S1 spondylosis; in January 1997, he was seen for a low back injury sustained slipping on stairs; and in February 1999, he was seen for pain related to a back injury sustained bending over a week prior.  

On August 2010 VA examination it was noted that the Veteran had difficulty recalling when he started having low back pain.  He reported occasional low back discomfort with radiation to his legs.  It was noted that he did not use ambulatory aids, and had an essentially normal gait without a limp.  The diagnosis was chronic lumbosacral strain and degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that "[t]here is no relationship between [the Veteran's] low back condition and his left ankle sprain."  

A September 2011 VA addendum opinion indicates that the Veteran's "minor residuals of his prior ankle sprain do not effect his low back function"; DDD and the L5-S1 spondylolisthesis are not the result of his ankle sprain, and are very likely the cause of his low back pain; X-rays of his left ankle were essentially negative as of the August 2010 VA examination; therefore, his "low back condition is not due to or the result of the residuals of his prior left ankle sprain."  

A December 2011 VA addendum opinion indicates that the Veteran's low back disability is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that although the Veteran had two back injuries in service, a review of the evidence found that both resolved without specific treatment; there was no indication in the evidence to suggest continuity of symptoms following either injury; the Veteran had stated on 1981 VA examination that he was working as a mover (which would be expected to be a physically demanding job).  There was no evidence that he had ongoing problems with his low back following the above episodes that would lead to the eventual development of his currently diagnosed lumbar spine disability.  

The evidence received since the October 1984 decisional letter was not of record at the time of that decision, and is new.  As it addresses whether the Veteran has a current low back disability and whether such is related to service, it pertains to unestablished facts necessary to substantiate the claim of service connection for a low back disability (and in parts it raises a reasonable possibility of substantiating such claim).  Furthermore, the Veteran has newly alleged that his low back disability is secondary to his service-connected left ankle.  Consequently, particularly in light of the "low threshold" standard set forth in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a low back disability must be reopened.  


De Novo Review

As the claim is reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board's proceeding to de novo review of the claim without returning it to the RO for initial de novo consideration (upon reopening the claim), because the RO implicitly reopened and denied the claim on the merits in a February 2010 SOC (after arranging for all the necessary development, including the September and December 2011 VA addendum opinions).  

It is not in dispute that the Veteran has chronic lumbosacral strain and DDD of the lumbar spine, as such were diagnosed on August 2010 VA examination.  It is also not in dispute that he was seen for back complaints during service.  What he must still show to establish service connection for a low back disability is evidence that his low back disability is related to his service/complaints therein, or (in light of the newly raised secondary service connection theory of entitlement) was caused or aggravated by his service-connected left ankle disability.  

To the extent that the Veteran alleges his low back disability was incurred in service and has persisted since, the Board finds that the evidence does not support such allegation.  STRs show that during service he was seen for low back complaints that resolved; on February 1979 service separation examination, clinical evaluation of the Veteran's spine was normal and he denied recurrent back pain, and in a May 1979 statement of medical condition, he certified that there was no change in his medical condition from the February 1979 examination.  Furthermore, an August 1981 VA general medical examination report is silent for any complaints, findings, or diagnoses related to a low back disability.  The evidence shows that following service the Veteran in physically demanding employment, as a mover, delivering oil and coal, paving driveways, delivering and installing tires, construction, and janitorial services.  Notably, VA treatment records note multiple postservice back injuries, following which the Veteran reported a sudden onset of back symptoms rather than persistent symptoms since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In light of the foregoing, the Board finds that service connection for a low back disability on the basis that it began in service and persisted is not warranted.  
The record does not show, and the Veteran has not alleged, that arthritis of the thoracolumbar spine was manifested in the first postservice year; therefore, presumptive service connection (for arthritis of the spine as a chronic disease under 38 U.S.C.A. §§  1112, 1137) is not warranted.  

Hence, to establish service connection for a low back disability, the Veteran must present competent evidence relating such disability to his service/injuries therein, or showing that it is secondary to a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  Whether or not there is a nexus between a current low back disability and service/injuries therein (in the absence of continuity of symptoms), or his service-connected left ankle disability, is a medical question, and  requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The competent evidence of record that directly addresses whether the Veteran's low back disability is related to service/injuries therein, or was caused or aggravated by his left ankle disability, is against his claim.  The Board finds that the August 2010 VA examiner's opinion (with September and December 2011 addendum opinions) is probative evidence in the matter.  Essentially, these opinions are to the effect that the Veteran's low back complaints in service (low back pain, contusions, and muscle spasms) resolved without residual pathology , and that any current back disability was not incurred in or aggravated by his service, or caused or aggravated by his service-connected left ankle disability.  The opinions reflect familiarity with the entire factual record and include detailed rationale with citation to supporting factual data (including that the Veteran had more likely postservice etiological factors for the disability, i.e., physically demanding employment and intercurrent injuries) and did not have evidence of a significantly altered gait, and essentially negative X-rays of the left ankle in August 2010 (both weighing against a secondary service connection theory of entitlement).  Because there is no competent evidence to the contrary, the Board finds these opinions persuasive.  

The Veteran's own assertions that his low back disability is related to events in service or to his left ankle disability are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion/or textual evidence.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service/injuries therein, or was caused or aggravated by his service-connected left ankle disability.  Accordingly, the appeal in this matter must be denied.  


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted; however, on de novo review, service connection for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


